Citation Nr: 0723097	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of the appellant's right 
to VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to May 
1942.  The veteran died in May 1942.  The appellant was 
married to the veteran at the time of his death.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim for revocation of a forfeiture of 
Department of Veterans Affairs (VA) death benefits.  


FINDINGS OF FACT

1.  In a July 2000 decision, the RO denied the appellant's 
application to reopen a claim for revocation of a forfeiture 
of VA death benefits as the veteran's unremarried surviving 
spouse.  The appellant was notified of this decision and of 
her appeal rights.  She did not appeal the decision.  

2.  Since the July 2000 decision which denied to reopen the 
appellant's claim for revocation of a forfeiture of VA death 
benefits, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.


CONCLUSION OF LAW

The July 2000 decision, which denied reopening the 
appellant's claim for revocation of a forfeiture of 
Department of Veterans Affairs (VA) death benefits, is final, 
and evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Forfeiture for Fraud

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a).

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  The 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.  Trilles, 13 Vet. App. at 327.  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21-1, Part IV, Change 36 (Apr. 3, 1992), Change 135 (Apr. 6, 
2001), Change 147 (Nov. 5, 2001), and Change 192 (Feb. 26, 
2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

II.  Decision  

After reviewing the record, and for the reasons expressed 
below, the Board is of the opinion that the appellant has not 
submitted new and material evidence sufficient to reopen the 
claim for revocation of the forfeiture of VA death benefits.

In this case, the veteran served in the Philippine Army from 
December 1941 until May 4, 1942, the date of his death.  The 
appellant filed for Dependency and Indemnity Compensation 
(DIC) benefits in July 1945, and was awarded DIC benefits as 
the unremarried widow of the veteran.  In November 1957, the 
RO received a letter stating that the appellant had remarried 
and had two children by her new husband.  A field examination 
was conducted to determine whether the appellant had 
remarried or was living as husband and wife with a man since 
the veteran's death.  It was determined in February 1958 that 
the appellant was no longer recognized as the unremarried 
widow of the veteran, and therefore was not entitled to 
receive DIC benefits.  The appellant appealed the decision, 
and in a January 1959 Board decision, the Board denied the 
appellant's claim, relying on the results from the field 
examination.  

In May 1971, the appellant filed for restoration of death 
benefits.  In an August 1971 affidavit, the appellant 
admitted to having a relationship since her husband's death 
between 1949 and 1959, but since that time, she stated that 
she had not contracted a legal marriage to any man since the 
veteran's death.  In support of her claim, she submitted 
several affidavits which contend that the appellant was not 
in a marital relationship after the veteran's death.  A 
subsequent field examination was conducted in May 1973, and 
in a June 1973 administrative decision, the RO determined 
that the appellant submitted false and material evidence 
regarding her unremarried widow status for the purpose of 
having her VA death benefits restored.

In February 1974, a letter was sent to the appellant 
proposing forfeiture consideration, and in October 1974, 
forfeiture was declared against the appellant.  The 
Compensation and Pension (C&P) Service determined in October 
1974 that the appellant had forfeited all her rights, claims, 
and benefits under the laws administered by VA by knowingly, 
intentionally, and deliberately making materially false and 
fraudulent statements in support of a previously filed claim 
for death benefits.  In essence, C&P Service found that she 
misrepresented her true marital status.  Based on the 
evidence of record, the Board, in a November 1976 decision 
found that forfeiture may be properly declared against the 
appellant.  The Board determined that the appellant knowingly 
and deliberately made and submitted to the VA false 
statements concerning her marital status for the purpose of 
obtaining death benefits.  

Over the years, the appellant has attempted on several 
occasions to reopen a claim for revocation of the forfeiture 
of VA death benefits.  Since the July 2000 decision, the 
evidence received into the record includes the appellant's 
private treatment records from December 2004 to May 2006, and 
a May 2006 affidavit.  The private medical records reflect 
the appellant's current health problems, and the May 2006 
affidavit indicates that the appellant remained unmarried 
after the veteran's death.  

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for revocation of the forfeiture of VA death benefits.  
In order to substantiate the claim, the appellant would have 
to produce new and material evidence on the issue of whether 
she committed fraud against VA regarding her marital status 
after the veteran's death.  The private medical records do 
not relate to the appellant's fraudulent conduct or 
statements to VA at the time of the initial forfeiture of her 
VA death benefits.  Furthermore, the information contained in 
the May 2006 affidavit was previously before the Board.  
While the evidence may be new, therefore, in that it may be 
evidence not previously submitted to agency decisionmakers, 
it is cumulative and redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See also Untalan v. Nicholson, 
20 Vet. App. 467 (2006) (presentation of new arguments based 
on evidence already of record at the time of the previous 
decision does not constitute the presentation of new evidence 
under 38 U.S.C. § 5108).  Thus, the appellant has not 
submitted any evidence which addresses this issue.  

The Board notes that VA is under no obligation to conduct 
another investigation into these matters which occurred some 
decades ago.  Rather, the burden is upon the appellant to 
come forward with new and material evidence to show that she 
did not in fact commit fraud or submit false statements in 
support of a claim for VA death benefits.  The appellant's 
mere denial of having committed fraud is neither new nor 
material evidence sufficient to reopen the claim.  The 
decision of forfeiture was based on multiple pieces of 
evidence, including field investigations and interviews with 
multiple people in the appellant's community.

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for revocation of a forfeiture 
of VA death benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter.  In a November 2004 
letter, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the appellant that she 
could obtain private records himself and submit them to VA.  
Finally, she was told to submit any evidence in his 
possession that pertained to the claim.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits.  However, 
the absence of such notification by the VCAA letter is not 
prejudicial in this case.  As noted above, new and material 
evidence has not been received and the claim remains final.  
Thus, the aforementioned matters in this case are moot.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen her claim in the November 
2004 and February 2005 letters.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Of record are the 
service medical records and a May 2006 private treatment 
record.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence having not been received to reopen 
a claim for revocation of the forfeiture of VA death 
benefits, the claim remains final; the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


